Exhibit 10.7

 

SUN BIOPHARMA, INC.
2016 Omnibus Incentive Plan
Performance-Based Stock Option Agreement

 

Sun BioPharma, Inc. (the “Company”), pursuant to its 2016 Omnibus Incentive Plan
(the “Plan”), hereby grants an Option to purchase shares of the Company’s common
stock to you, the Participant named below. The terms and conditions of the
Option Award are set forth in this Agreement, consisting of this cover page and
the Option Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. Any capitalized term that is
not defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

 

Name of Participant:



 

 

Number of Shares Covered:

Grant Date:__________, 20__

 

 

Exercise Price Per Share:$

Expiration Date: __________, 20__

 

 

Vesting and Exercise Schedule:

 

See Schedule A attached hereto.



 

 

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 

PARTICIPANT: 

SUN BIOPHARMA, INC.

            By:   Name:   Name:       Title:  

 

 

 

 

 

[Performance-Based Stock Option Agreement Signature Page]

 

 

 

Performance-Based Stock Option Agreement (2016 Omnibus Incentive Plan) 

 Page 1

 

--------------------------------------------------------------------------------

 

 

SUN BIOPHARMA, INC.
2016 Omnibus Incentive Plan
Performance-Based Stock Option Agreement

  

Option Terms and Conditions

 

1.

Non-Qualified Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code and
will be interpreted accordingly.

 

2.

Vesting and Exercisability of Option.

 

(a)     Scheduled Vesting. This Option will vest and become exercisable as to
the number of Shares and on the dates specified in the Vesting and Exercise
Schedule set forth in Schedule A attached to this Agreement, so long as your
Service to the Company does not end. The Vesting and Exercise Schedule is
cumulative, meaning that to the extent the Option has not already been exercised
and has not expired or been terminated or cancelled, you or the person otherwise
entitled to exercise the Option as provided in this Agreement may at any time
purchase all or any portion of the Shares subject to the vested portion of the
Option.

 

(b)     Accelerated Vesting. Notwithstanding Section 2(a), if and to the extent
this Option is continued, assumed or replaced in connection with a Change in
Control, and if within one year after such Change in Control you experience an
involuntary termination of Service for reasons other than Cause, then this
Option (or any replacement award) shall immediately vest and become exercisable
in full and shall remain exercisable for one year following your termination of
Service. In addition, vesting and exercisability of this Option may be
accelerated during the term of the Option under the circumstances described in
Sections 12(b) and 12(c) of the Plan, and at the discretion of the Committee in
accordance with Section 3(b)(2) of the Plan.

 

3.

Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:

 

 

(a)

the expiration date specified on the cover page of this Agreement;

 

 

(b)

upon your termination of Service for Cause;

 

 

(c)

upon the expiration of any applicable period specified in Section 6(e) of the
Plan or Section 2 of this Agreement during which this Option may be exercised
after your termination of Service;

 

 

(d)

the date (if any) fixed for termination or cancellation of this Option pursuant
to Section 12 of the Plan; or

 

 

(e)

the Vesting Cutoff Date (as defined in Schedule A) if no portion of the Option
has vested by that date.

 

4.

Service Requirement. Except as otherwise provided in Section 6(e) of the Plan or
Section 2 of this Agreement, this Option may be exercised only while you
continue to provide Service to the Company or any Affiliate, and only if you
have continuously provided such Service since the Grant Date of this Option.

 

5.

Exercise of Option. Subject to Section 4, the vested and exercisable portion of
this Option may be exercised in whole or in part at any time during the Option
term by delivering a written or electronic notice of exercise to the Company’s
Chief Financial Officer or to such other party as may be designated by such
officer, and by providing for payment of the exercise price of the Shares being
acquired and any related withholding taxes. The notice of exercise must be in a
form approved by the Company and state the number of Shares to be purchased, the
method of payment of the aggregate exercise price and the directions for the
delivery of the Shares to be acquired, and must be signed or otherwise
authenticated by the person exercising the Option. If you are not the person
exercising the Option, the person submitting the notice also must submit
appropriate proof of his/her right to exercise the Option.

 

 

 



Performance-Based Stock Option Agreement (2016 Omnibus Incentive Plan) 

 Page 2



 
 

--------------------------------------------------------------------------------

 

 

6.

Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:

 

 

(a)

cash (including personal check, cashier’s check or money order);

 

 

(b)

by means of a broker-assisted cashless exercise in which you irrevocably
instruct your broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise to the Company in payment of the
exercise price of such Shares; or

 

 

(c)

by delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased.

 

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares or by authorizing the Company to retain Shares is
undesirable for any reason, you will not be permitted to pay any portion of the
exercise price in that manner.

 

7.

Withholding Taxes. You may not exercise this Option in whole or in part unless
you make arrangements acceptable to the Company for payment of any federal,
state, local or foreign withholding taxes that may be due as a result of the
exercise of this Option. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy such withholding tax obligations, and otherwise agree to satisfy such
obligations in accordance with the provisions of Section 14 of the Plan.
Delivery of Shares upon exercise of this Option is subject to the satisfaction
of applicable withholding tax obligations.

 

8.

Delivery of Shares. As soon as practicable after the Company receives the notice
of exercise and payment of the exercise price as provided above, and has
determined that all other conditions to exercise, including satisfaction of
withholding tax obligations and compliance with applicable laws as provided in
Section 18(c) of the Plan, have been satisfied, it shall deliver to the person
exercising the Option, in the name of such person, the Shares being purchased,
as evidenced by issuance of a stock certificate or certificates, electronic
delivery of such Shares to a brokerage account designated by such person, or
book-entry registration of such Shares with the Company’s transfer agent. The
Company shall pay any original issue or transfer taxes with respect to the issue
or transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and nonassessable.

 

9.

Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option except (i) for a transfer upon your death in accordance with your will,
by the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan, (ii) pursuant to a
domestic relations order, or (iii) with the prior written approval of the
Company, by gift to a “family member” as the term is defined under General
Instruction A(5) to Form S-8 under the Securities Act. The Option held by any
such transferee will continue to be subject to the same terms and conditions
that were applicable to the Option immediately prior to its transfer and may be
exercised by such transferee as and to the extent that the Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement.

 

 

 



Performance-Based Stock Option Agreement (2016 Omnibus Incentive Plan) 

 Page 3



 
 

--------------------------------------------------------------------------------

 

 

10.

No Stockholder Rights Before Exercise. Neither you nor any permitted transferee
of this Option will have any of the rights of a stockholder of the Company with
respect to any Shares subject to this Option until a certificate evidencing such
Shares has been issued, electronic delivery of such Shares has been made to your
designated brokerage account, or an appropriate book entry in the Company's
stock register has been made. No adjustments shall be made for dividends or
other rights if the applicable record date occurs before your stock certificate
has been issued, electronic delivery of your Shares has been made to your
designated brokerage account, or an appropriate book entry in the Company's
stock register has been made, except as otherwise described in the Plan.

 

11.

Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

12.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Delaware (without regard to its conflicts or choice of law
principles).

 

13.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

14.

Other Agreements. You agree that in connection with the exercise of this Option,
you will execute such documents as may be necessary to become a party to any
stockholder, voting or similar agreements as the Company may require.

 

15.

Restrictive Legends. The Company may place a legend or legends on any
certificate representing Shares issued upon the exercise of this Option
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 14 of this Agreement. You agree that in order
to ensure compliance with the restrictions referred to in this Agreement, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent.

 

16.

Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy. 

 

17.

Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Option Award by electronic means and request your acceptance of
this Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.

 

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

 

 

 



Performance-Based Stock Option Agreement (2016 Omnibus Incentive Plan) 

 Page 4



 
 

--------------------------------------------------------------------------------

 

 

Schedule A
to Performance-Based
Stock Option Agreement

 

VESTING DETERMINATION PROCEDURE

 

Target Amount:

 

Vesting Cutoff Date:



 

 

 

The Option will automatically vest with respect to a number of shares equal to
the Number of Shares Covered set forth on the cover page to this Agreement,
multiplied by the proportion of (x) aggregate Transaction Proceeds (as defined
below) divided by (y) the Target Amount (set forth above), rounded down to the
nearest whole share.

 

 

[ex10-7img001.gif]

 

“Transaction Proceeds” include, but are not limited to, all cash proceeds
received by, or contractually obligated to be remitted to, the Company after and
before the Vesting Cutoff Date (set forth above) from any transaction, excluding
an internal operating-related cash flows, e.g. tax refunds, without limitation:

 

 

●

clinical trial funding and co-funding agreements,

 

 

●

co-development or collaboration agreements,

 

 

●

investments,

 

 

●

licensing and/or royalty arrangements,

 

 

●

convertible loans from any source (other than directors, officers or employees
of the Company), and

 

 

●

sales of securities.

 

This Option will be automatically forfeited on the Vesting Cutoff Date to the
extent it has not vested as of that date.

 

 

 

 

 

Performance-Based Stock Option Agreement (2016 Omnibus Incentive Plan) 

 Page A-1

 